Cooper, C. J.,
delivered the opinion of the court.
In no aspect of the pleadings can it be said that the complainants have made Morgan a defendant to their bill that an account may be taken as between him and Mrs. McHenry to the end that complainants may redeem the land, upon which they may fix a charge for the rents collected by their co-tenant, Mrs. McHenry. He is made defendant for the purpose only of charging him with the value of the rents received by Mrs. McHenry and paid over to him. To this liability he is not subject. The rents collected by Mrs. McHenry were taken by her, as. the bill distinctly avers, under an adverse claim, and not in recognition of the right of complainant’s ancestor to participate therein. A purchaser of agricultural products grown on land in the adverse possession of another, is not liable to account to the true owner of the land for the value of such products, even though he knew at the time he bought them of the want of title to the land of the occupant and who was the real owner of the land. In other aspects this *410case is .covered by the decision in Burns v. Dreyfus, 69 Miss., 211.
The decree is reversed, the demurrer of appellant sustained, a/nd, as to hizn, the Mil is dismissed.